Fourth Court of Appeals
                                San Antonio, Texas
                                        July 7, 2021

                                   No. 04-21-00086-CV

                In the Interest of B.V., R.V., R.V., and R.V., Minor Children

                From the County Court at Law No. 2, Webb County, Texas
                          Trial Court No. 2018FLC000678-C3
                      Honorable Victor Villarreal, Judge Presiding

                                          ORDER

       In accordance with this court’s memorandum opinion, this appeal is DISMISSED FOR
LACK OF JURISDICTION. It is ORDERED that Appellee recover all costs on appeal from
Appellant.

      It is so ORDERED on July 7, 2021.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court